Order reversed and case remitted to the City Court of Buffalo for further proceedings in accordance with the following memorandum: The order appealed from should be reversed and the *735plea of guilty vacated, and defendant should he rearraigned on the information upon the ground that the plea and sentence proceedings suggest that defendant was pressed unduly to make restitution on pain of being given a jail sentence, and because there was also a suggestion by a former defendant before sentence that defendant was not culpable although he had admitted guilt at the time of the plea.
Concur: Chief Judge Ftjld and Judges Breitel, Jasen, Gabrielli, Jones and Wachtler. Judge Burke dissents and votes to affirm.